MEMORANDUM **
The document entitled “preliminary injunction appeal” received on August 13, 2007 shall be docketed as appellant’s opening brief in this preliminary injunction appeal.
Upon review of the record and appellant’s opening brief, this court hereby summarily affirms the district court’s order denying without prejudice appellant’s motion for preliminary injunctive relief. See United States v. Hooton, 693 F.2d 857 (9th Cir.1982) (per curiam) (summary affirmance appropriate where result is clear from face of record).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.